DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 28 March 2022 has been received and made of record.  Claims 1, 8, and 15 have been amended.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sonny Zhan on 14 March 2022 and in subsequent communications.

The application has been amended as follows: 
Claim 1 – (Currently Amended)
A computer-implemented method comprising: 
receiving, by one or more processors of a user mobile device, contextual information including motion and sound detection by using accelerometer data to know a movement status of a user of the user mobile device based on a gait analysis of the user of the user mobile device; 
analyzing, by the one or more processors of the user mobile device, the contextual information to determine a proximity sequencing including context of an event, wherein analyzing the contextual information comprises: 



combining a convolutional neural network for classification with a recurrent neural network for sequence modeling

applying, by the one or more processors of the user mobile device, machine learning to the proximity sequencing to form a risk assessment based on the context of the event impacting the user of the user mobile device, wherein the risk assessment is based on the convolutional neural network, the recurrent neural network, and 
utilizing, by the one or more processors of the user mobile device, feedback received from the user of the user mobile device to determine the significance of the event; 
determining, by the one or more processors of the user mobile device, that the risk assessment exceeds a predetermined threshold; 
providing, by the one or more processors of the user mobile device, a notification of a risk to the user of the user mobile device; and [[.]]
transferring, by the one or more processors of the user mobile device, information about the risk to a second user mobile device of a second user in a vicinity of the user of the user mobile device via an ad-hoc network.
Claim 3 – (Cancelled)
Claim 5 – (Cancelled)
Claim 6 – (Cancelled)

Claim 8 – (Currently Amended)
A computer program product comprising: 
one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising: 
program instructions to receive, by a user mobile device, contextual information including motion and sound detection by using accelerometer data to know a movement status of a user of the user mobile device based on a gait analysis of the user of the user mobile device; 
program instructions to analyze, by the user mobile device, the contextual information to determine a proximity sequencing including context of an event, wherein program instructions to analyze the contextual information comprise: 



program instructions to combine, by the user mobile device, a convolutional neural network for classification with a recurrent neural network for sequence modeling

program instructions to apply, by the user mobile device, machine learning to the proximity sequencing to form a risk assessment based on the context of the event impacting the user of the user mobile device, wherein the risk assessment is based on the convolutional neural network, the recurrent neural network, and a classifier determining a significance of the event and deploying an ameliorative notification strategy, wherein the event is categorized, based on the machine learning, as interesting based on a user profile and a learned pattern history, the user profile and learned pattern history being updated as input training data; 
program instructions to utilize, by the user mobile device, feedback received from the user of the user mobile device to determine the significance of the event;
program instructions to determine, by the user mobile device, that the risk assessment exceeds a predetermined threshold; 
program instructions to provide, by the user mobile device, a notification of a risk to the user of the user mobile device; and [[.]]
program instructions to transfer, by the user mobile device, information about the risk to a second user mobile device of a second user in a vicinity of the user of the user mobile device via an ad-hoc network. 

Claim 10 – (Cancelled)
Claim 12 – (Cancelled)
Claim 13 – (Cancelled)

Claim 15 – (Currently Amended)
A user mobile device comprising: 
one or more computer processors, 
one or more computer readable storage media, and 
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: 
program instructions to receive, by the user mobile device, contextual information including motion and sound detection by using accelerometer data to know a movement status of a user of the user mobile device based on a gait analysis of the user of the user mobile device; 
program instructions to analyze, by the user mobile device, the contextual information to determine a proximity sequencing including context of an event, wherein program instructions to analyze the contextual information comprise: 



program instructions to combine, by the user mobile device, a convolutional neural network for classification with a recurrent neural network for sequence modeling

program instructions to apply, by the user mobile device, machine learning to the proximity sequencing to form a risk assessment based on the context of the event impacting the user of the user mobile device, wherein the risk assessment is based on the convolutional neural network, the recurrent neural network, and a classifier determining a significance of the event and P201901852US01-5 -16/808,635deploying an ameliorative notification strategy, wherein the event is categorized, based on the machine learning, as interesting based on a user profile and a learned pattern history, the user profile and learned pattern history being updated as input training data; 
program instructions to utilize, by the user mobile device, feedback received from the user of the user mobile device to determine significance of the event;
program instructions to determine, by the user mobile device, that the risk assessment exceeds a predetermined threshold; 
program instructions to provide, by the user mobile device, a notification of a risk to the user of the user mobile device; and [[.]]
program instructions to transfer, by the user mobile device, information about the risk to a second user mobile device of a second user in a vicinity of the user of the user mobile device via an ad-hoc network. 

Claim 17 – (Cancelled)
Claim 19 – (Cancelled)
Claim 20- (Cancelled)

Allowable Subject Matter
Claims 1, 7, 8, 14, and 15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 1, 8, and 15 in particular, transferring, by the user mobile device, information about the risk to a second user mobile device of a second user in a vicinity of the user of the user mobile device via an ad-hoc network in combination with other elements recited in the claims.
As the closest prior art, Leblang shows a user transportable device which receives contextual information about a user from an accelerometer, microphone, and camera. (Column 9, lines 10-40; Column 5, lines 44-49) The user transportable device analyzes the contextual information to determine a proximity sequencing of a user getting closer to an object. (Column 11, lines 25-46; Column 10, lines 43-48) The user transportable device identifies a hazard such that the user will collide with the object and alerts the user about the object in order to prevent collision. (Column 11, lines 34-46; Column 8, lines 52-67) A notification of the risk is presented to the user. (Column 17, lines 14-23; Column 8, lines 52-67) However, Leblang fails to show the user transportable device transferring information about the risk to another user in a vicinity of the user of the user transportable device via an ad-hoc network. A secondary reference, Cuban, shows a detection device providing alerts to multiple user devices in the same vicinity of the detection device, ([0077]) but does not show that the user mobile device that identified the risk to a user of the user mobile device then provides the information to another user mobile device in the same vicinity using an ad-hoc network. Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451